                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

MICHAEL LEE NELSON
#20060-18                                                                              PLAINTIFF

v.                                   4:19-cv-00237-JM-JJV

HIGGINS, Sheriff, Pulaski County; et al.                                           DEFENDANTS


                                             ORDER

       The Court has reviewed the Recommendation submitted by United States Magistrate Judge

Joe J. Volpe and the filed objections. After carefully considering these documents and making a

de novo review of the record, the Recommendation is approved and adopted in its entirety as this

Court’s findings in all respects.

       IT IS THEREFORE ORDERED that:

       1.      The Amended Complaint (Doc. No. 5) is DISMISSED without prejudice for failure

to state a claim upon which relief may be granted.

       2.      Dismissal of this action is a “strike” for purposes of 28 U.S.C. § 1915(g).

       3.      It is certified, pursuant to 28 U.S.C. ' 1915(a)(3), that an in forma pauperis appeal

from this Order and the accompanying Judgment would not be taken in good faith.

       Dated this 5th day of June, 2019.


                                                           ________________________________
                                                           UNITED STATES DISTRICT JUDGE
